FILED
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS                           March 15, 2006
                                   TENTH CIRCUIT                             Elisabeth A. Shumaker
                                                                                  Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 05-3414
 CARL E. WALTON,                                   (D.C. Nos. 03-CV-20041-01-JWL
                                                         & 05-CR-3076-JWL)
           Defendant-Appellant.                             (D. Colorado)




                                         ORDER*


Before HENRY, BRISCOE, and O’BRIEN, Circuit Judges.



       Carl Walton, a federal prisoner appearing pro se, seeks a certificate of

appealability (COA) in order to challenge the district court’s order denying his 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct his sentence. Because Walton has failed to

make “a substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), we deny his request and dismiss the appeal.

       On November 24, 2003, Walton pled guilty to one count of distributing five grams

or more of cocaine base in violation of 21 U.S.C. § 841(a)(1). Walton was sentenced on



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
February 9, 2004, to a term of imprisonment of 188 months, and judgment was entered in

his case February 11, 2004. Walton did not file a direct appeal. On February 9, 2005,

Walton filed a § 2255 motion arguing that he was entitled to resentencing in light of the

Supreme Court’s decisions in Blakely v. Washington, 124 S.Ct. 2531 (2004), and United

States v. Booker, 125 S.Ct. 738 (2005). The district court denied Walton’s motion,

concluding that neither Blakely nor Booker applied retroactively to Walton’s case, which

became final prior to the issuance of both decisions. The district court subsequently

denied Walton’s request for a COA. Walton has now renewed his request with this court.

       The denial of a motion for relief under § 2255 may be appealed only if the district

court or this court first issues a COA. 28 U.S.C. § 2253(c)(1)(B). A COA “may issue . . .

only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying constitutional claim, a

COA should issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Here, the district court’s procedural dismissal of Walton’s § 2255 motion was

clearly correct. As noted by the district court, we have held that neither Blakely nor

Booker apply retroactively to convictions, such as Walton’s, that were final at the time


                                             -2-
these cases were decided. See United States v. Price, 400 F.3d 844, 849 (10th Cir.2005)

(holding Blakely does not apply retroactively to convictions that were final when that

case was decided on June 24, 2004) and United States v. Bellamy, 411 F.3d 1182, 1186-

87 (10th Cir. 2005) (holding that Booker does not apply retroactively to convictions that

were final at the time it was decided on January 12, 2005).

       The request for a COA is DENIED and the appeal is DISMISSED.


                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                            -3-